DETAILED ACTION 
Claims 1-13, 15, 18, and 21-25 have been examined in this application. Claims 1, 9-11, 15, 18, and 21 are amended. Claims 14, 16, 17, 19, and 20 are canceled. Claim 22-25 are new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Previous informalities have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, on pages 10-11 that the previous combination of references fail to teach the newly amended claim features, The Office finds this argument persuasive, however moot in light of a newfound combination of references which render the newly claimed invention obvious. Details of the rejection are found below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 61/580,569 filed 12/27/2011 under 35 U.S.C. 119(e) is acknowledged. The instant claims receive the benefit of the priority date in full barring any rejections under §112(a) herein.
Claim Objections
Claim 9 and dependents thereof are objected to because of the following informalities: 
Claim 9 recites “that comprises an indoor gym-based workout using an exercise machine an outdoor workout, wherein the indoor workout and the outdoor workout…” which should read, “that comprises an indoor gym-based workout using an exercise machine and an outdoor workout, wherein the indoor workout and the outdoor workout…”(emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is .
Claim 1 and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “one or more sensors that can be worn by a the user and sense performance data about the user during at least one of the physical exercises, wherein the performance data characterizes at least one of a physiological measurement of the user, a position of the user, and an environment of the user for the at least one physical exercises
Claim 9, 24, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “a multi-event routine that comprises an indoor gym-based workout using an exercise machine an outdoor workout, wherein the indoor gym-based workout and the outdoor workout correspond to different sports for the multi-event routine, and wherein the different sports are selected from a group consisting of running, cycling, and swimming”. Examples in the specification are detailed in [0051] for events in the training plan including swimming, cycling and running and in [0019], [0099] for also including indoor training on an exercise machine, however support for requiring the alternation between indoor and outdoor activities amongst the particular recited sports is not provided in the specification.  To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation or pointing to the paragraphs of the specification wherein alternating between indoor and outdoor training of two different sports of only those listed is disclosed in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Rejections made below are made as best understood in light of the rejections under §112 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1-8, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto et al. (US 2010/0292050 A1), herein Dibenedetto (‘2050), in view of Watterson (US 2013/0165195 A1) 1, and in further view of Riley. (US Pub. 2008/0096726 A1).
Re claim 1:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan that (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), specifies physical exercises […], (“The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a generated challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals), […]; 
• one or more sensors that can be worn by the user and can sense performance data about the user during at least one of the physical exercises, wherein the performance data characterizes at least one of a physiological measurement of the user, a position of the user, […] for the at least one physical exercises (at least at accelerometer (204) coupled to the athletes shoe in [0032], [0050], and gps sensor [0053], which tracks running form parameters including stride count, rate, length, impact force, among others. The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100. The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”. “Also, see ¶ [0050] wherein “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 to his chest.  The athlete 10 may activate the portable fitness monitoring device 100 by using one or more user input controls 106.  At this time, the portable fitness monitoring device 100 may identify and begin to communicate with the sensors 200 via a WPAN to initiate the transmission of heart rate and acceleration data from the sensors 200 to the portable fitness monitoring device 100”.), 
• a portable device that comprises a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”. "As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), and is configured to be worn by the user during the physical exercises […] (“The portable fitness monitoring device 100 wherein the portable device monitors the user during the [exercises] and receives performance data from the one or more sensors during the outdoor workout […], wherein the data processor uses the performance data to determine guidance data (at least at ¶ [0072], [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance received from sensor devices. See particularly [0087]. At least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance) and
• an audio feedback device configured to be worn by the user, the audio feedback device receiving performance feedback from the portable device and providing, training content audio to the user that is generated2 in real-time by the portable device, the training content audio comprising guidance audio based on the guidance data to invoke the user to adjust the physical exercises during [the physical exercise] [...] and to indicate an event [of the workout] is completed and to initiate a next event […] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual 
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Watterson teaches: [an exercise system which tracks user performance using sensors, enabling the user to engage in virtual races, and providing feedback, performing the steps of] physical exercises associated with a virtual race and comprises training content that is broadcasted to a plurality of portable devices engaging in the virtual race; the portable device monitors the user during the virtual race and provide guidance to adjust the physical exercises during the virtual race (at least at Figure 1, 2 and [0089], wherein two users compete in a virtual race via a plurality of exercises, wherein the portable device includes sensors and the stationary exercise device includes sensors to monitor athlete performance provide performance guidance in [0089], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workouts include and/or pertain to a virtual race challenge with another live user engaging in a physical exercise and broadcasting training content to all race participants, as taught by Watterson, for the purpose of integrating live, social competition into the workout plan, for the benefit of motivating the user’s athleteic performance and thereby facilitating their physical training. 
Dibenedetto (‘2050) is arguably silent on the training plan including a multi-event routine including a indoor gym-based workout using an exercise machine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] a training plan comprising an indoor gym-based workout using an exercise machine and an outdoor workout […]; a portable device [that] receives performance data of the user from the exercise machine during the indoor gym-based workout, wherein the data processor uses the performance data to determine guidance data (at least at Figure 6, [0066]-[0072], wherein portable device (508) which can be worn in Figure 1, (110) monitors a user during a set of workouts which include both outdoor and indoor activities in [0101] and [0093]. Wherein the portable device  receives exercise data from  the exercise machine in [0068]. Wherein this information is used to provide guidance data in Figure 9-12).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system include indoor exercise machine workouts in a series of workouts and record performance data form the exercise machine by the portable device and provide guidance on this information accordingly, as taught by Riley et al., for the purpose of not limiting the workouts which can be performed and trained by the system to solely running or outdoor running and providing feedback on the user’s performance of these indoor exercises based on concrete data for the benefit of enabling the athlete to train a greater variety of muscles and/or techniques with relevant feedback for the benefit of increasing the versatility and customizability of the training system and better aid in improving the users overall athletic abilities.
Dibenedetto (‘2050) is arguably silent on the system providing guidance that an event of the multi-event is completed and to initiate a next event of the multi-event routine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] indicating an event of the multi-event is completed and to initiate a next event of the multi-event routine (at least at [0083], wherein once one workout event is completed a prompt is provided for the next exercise the user must undertake).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system provide audio to inform the user that a workout is completed and that a next workout event is to be started, as taught by Riley et al., for the purpose of enabling the user to easily understand the order of their multi-component workout and to easily transition from one exercise to another for the benefit of 
Re claim 2:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 2, Dibendetto (‘2050) further discloses, wherein the portable device comprises a media player for providing entertainment audio to the user via the audio feedback device (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])”).
Re claim 3:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 2 discloses the claimed invention as described above. In re Claim 3, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”), wherein the entertainment audio comprises a volume is temporarily reduced during playback of the guidance audio (at least at ¶ [0118], wherein “In another embodiment, the music may be modified--for example, it may be paused, muted, or its volume may reduced--while the audio performance feedback is being provided”).
Re claim 4:
Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 2 discloses the claimed invention as described above. In re Claim 4, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller (see [0118])”).
Re claim 5:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 5, Dibendetto (‘2050) further discloses, wherein the audio feedback device comprises headphones (“In one embodiment, the audio output device 300 is a pair of headphones 302 (see [0061])”).
Re claim 6:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al.  as applied to claim 1 discloses the claimed invention as described above. In re Claim 6, Dibendetto (‘2050) further discloses, wherein the portable device comprises a smartphone (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, play music, and do a variety of tasks, thereby constituting a smartphone).
Re claim 7:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al.  as applied to claim 1 discloses the claimed invention as described above. In re Claim 7, Dibendetto (‘2050) further discloses, wherein the portable device comprises a music player (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, store and play music, and do a variety of tasks. Wherein thereby music is played through this device subsequently where the music device is described).
Re claim 8:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al.  as applied to claim 1 discloses the claimed invention as described above. In re Claim 8, Dibendetto (‘2050) further discloses, wherein the one or more sensors are in wireless communication with the portable device (“...the sensors 200 may wirelessly transmit uniquely coded data signals that prevent the user's 10 portable fitness monitoring device 100 from receiving data signals from other nearby sensors 200 that are not associated with the user 10 (see [0052])”).
Re claim 21:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 21, Dibendetto (‘2050) further discloses, wherein the one or more sensors comprise a sensor embedded in apparel for a foot of the user and the performance data comprises measurements of at least one of an acceleration, a cadence, a position, and a force of the foot (at least at (204) which is an accelerometer for sensing acceleration. See also Fitzgerald in Figure 7, which senses cadence, force, position, and force for the purpose and benefit of providing more detailed feedback as stated above).
Re claim 23:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 23, Dibendetto (‘2050) is arguably silent on, but Riley et al. teaches, wherein the portable device recognizes the exercise machine for the indoor gym-based workout using an RFID and detects when the event is completed (at least at [0070], wherein RFID is used to connect the portable device to the exercise machine and receive data corresponding thereto. Wherein the portable device determines when the exercise is completed as in [0083], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibendetto for the portable Riley et al., for the benefit of enabling fast and easy transfer of exercise data from the machine without the hassle of a calibration/setup process and to enabling the portable device to inform the user when to advance to the next exercise as motivated above.
Claims 9-13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto (‘2050) in view of Riley. (US Pub. 2008/0096726 A1) and in further view of Beginner Triathlete (2010)3.
Re claim 9:
Dibenedetto (‘2050) teaches: A system comprising:
• one or more sensors for being worn by a user (“the sensor 200 is a heart rate sensor (see [0054])"), each of the one or more sensors sensing performance data about the user during physical exercises specified by a training plan stored in a memory (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”); and “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein; and “One or more workout routines 608 may be received by the portable fitness monitoring device 100 and stored in the memory 104 (see [0078])”. See also ¶ [0050] “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 to his chest.  The athlete 10 may activate the portable fitness monitoring device 100 by using one or more user input controls 106.  At this time, the portable fitness monitoring device 100 may identify and begin to communicate with the sensors 200 via a WPAN to initiate the transmission of heart rate and acceleration data from the sensors 200 to the portable fitness monitoring device 100”), wherein the performance data characterizes at least one of a physiological measurement of the user, a position of the user, […] for at least one of the physical exercises (at least at accelerometer (204) coupled to the athletes shoe in [0032], [0050], and gps sensor [0053], which tracks running form parameters including stride count, rate, length, impact force, among others.)
a training content generator that generates a training plan, wherein the training plan comprises physical exercises […] and an outdoor workout, […] (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user), (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]); 
• a portable device comprising a data processor and a memory and being configured to be worn by the user during the physical exercises (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals. “With reference to FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”),  the portable device monitors the user and receives the performance data from the one or more sensors during the outdoor workout […]  (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100. The term "performance parameters" may include physical parameters and/or physiological the data processor using the performance data to determine guidance data (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”); and 
• an audio feedback device configured to be worn by the user (“In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device receiving audio signals from the portable device and providing (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”),  training content audio generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust the physical exercises and to indicate an event […] is comnpleted and to initiate a next event […] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual 
Dibenedetto (‘2050) is arguably silent on the training plan including a multi-event routine including a indoor gym-based workout using an exercise machine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] a training plan physical exercises of a multi-event routine that comprises an indoor gym-based workout using an exercise machine and an outdoor workout, wherein the indoor gym-based workout and the outdoor workout correspond to different sports for the multi-event routine, […] (at least at Figure 6, [0066]-[0072], wherein portable device (508) which can be worn in Figure 1, (110) monitors a user during a set of workouts which include both outdoor and indoor activities in [0101] and [0093]. Wherein the portable device receives exercise data from the exercise machine in [0068]. Wherein this information is used to provide guidance data in Figure 9-12).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system include indoor exercise machine workouts in a series of workouts and record performance data form the exercise machine by the portable device and provide guidance on this information accordingly, as taught by Riley et al., for the purpose of not limiting the workouts which can be performed and trained by the system to solely running or outdoor running and providing feedback on the user’s performance of these indoor exercises based on concrete data for the benefit of enabling the athlete to train a greater variety of muscles and/or techniques with relevant feedback for the benefit of increasing the versatility and customizability of the training system and better aid in improving the users overall athletic abilities.
Dibenedetto (‘2050) is arguably silent on the system providing guidance that an event of the multi-event is completed and to initiate a next event of the multi-event routine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] indicating an event of the multi-event is completed and to initiate a next event of the multi-event routine (at least at [0083], wherein once one workout event is completed a prompt is provided for the next exercise the user must undertake).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system provide audio to inform the user that a workout is completed and that a next workout event is to be started, as taught by Riley et al., for the purpose of enabling the user to easily understand the order of their multi-component workout and to easily transition from one exercise to another for the benefit of reducing user confusion or the chance that the user performs exercises out of order or performs an exercises longer than intended.
Dibenedetto (‘2050) is arguably silent on the different indoor and outdoor exercises being selected from swimming, running, and cycling, but Beginner Triathlete teaches: [a workout training system, comprising] a training plan physical exercises of a multi-event routine that comprises an indoor gym-based workout using an exercise machine and an outdoor workout, wherein the indoor gym-based workout and the outdoor workout correspond to different sports for the multi-event routine, and wherein the different sports are selected from a group consisting of running, cycling, and swimming (at least at the first comment which suggests a training plan of swimming outdoor and running inside on a treadmill).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system include indoor exercise machine workouts and outdoor workouts which relate to a triathlon and perform one indoor and one outdoor, as taught by Beginner Triathlete, for the purpose of providing exercises which best prepares the user for a triathlon and avoiding repetition of exercises, additionally for 
Re claim 10:
The previous combination of Dibenedetto (‘2050), Riley et al., and Beginner Triathlete as applied to claim 9 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the portable device comprises a media player for providing entertainment audio to the user, and wherein the audio feedback device comprises headphones (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])” See headphones in [0061]).
Re claim 11:
The previous combination of Dibenedetto (‘2050), Riley et al., and Beginner Triathlete as applied to claim 10 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the entertainment audio is selected from a group of entertainment audio that consists of music and a digital audio book (“The music device 500 may also have a data port 506. In embodiments where the music device 500 is a digital music file player, the data port 506 may allow the digital music file player 502 to connect to the computer 600, the server 602, or another network source to download digital music files 508 or other music data, either before a workout or in real-time (e.g. by wireless data streaming)... The data port 506 of these devices may be any component capable of receiving music, such as, for example, a jack or an antennae. In addition to its standard meaning, the term "music" as used herein may also include nonmusical spoken word content including, but not limited to, content typically provided through talk radio shows, podcasts, lectures, seminars, speeches, news pieces, or audio books (see [0103-0104])”).
Re claim 12:
The previous combination of Dibenedetto (‘2050), Riley et al., and Beginner Triathlete as applied to claim 10 discloses the claimed invention as described above. In re Claim 12, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”) , wherein the entertainment audio comprises a volume that is temporarily reduced during playback of the guidance audio (at least at ¶ [0118], wherein “In another embodiment, the music may be modified--for example, it may be paused, muted, or its volume may reduced--while the audio performance feedback is being provided”).
Re claim 13:
The previous combination of Dibenedetto (‘2050), Riley et al., and Beginner Triathlete as applied to claim 10 discloses the claimed invention as described above. In re Claim 13, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller” (see [0118])).
Re claim 15:
The previous combination of Dibenedetto (‘2050), Riley et al., and Beginner Triathlete as applied to claim 9 discloses the claimed invention as described above. In re Claim 15, Dibendetto (‘2050) further discloses, wherein the portable device is at least one of a smartphone […] (at least at ¶ [0034]-.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto (‘2050), in view of Riley et al., and in further view of Huhtala et al.
Re claim 18:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), wherein the training plan specifies physical exercises for a […] routine, wherein the training plan comprises […] a workout attribute indicating […] an outdoor workout (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals. “When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system” (see [0072]))
• one or more sensors worn by the user and in communication with the portable device, each of the one or more sensors sensing performance data about the user during at least one of the physical exercises (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”. See also ¶ [0050] “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 to his chest.  The athlete 10 may activate the portable fitness monitoring device 100 by using one or more user input controls 106.  At this time, the portable fitness monitoring device 100 may identify and begin to communicate with the sensors 200 via a WPAN to initiate the transmission of heart rate and acceleration data from the sensors 200 to the portable fitness monitoring device 100), wherein the performance data characterizes at least one of a physiological measurement of the user (at least see shoe sensor (204), etc., “The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”), a position of the user ("...the portable fitness monitoring device 100 may be a GPS-enabled portable fitness monitoring device 100 (see [0150])”) 
• a portable device having a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”. "As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), and being configured to be worn by a user during the physical exercises (“The portable fitness monitoring device 100 may wherein the portable device monitors the user and receives performance data from he one or more sensors during the outdoor workout and […], wherein the data processor uses the performance data to determine guidance data (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”; and “When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”). At least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance); 
• an audio feedback device configured to be worn by the user (“The portable fitness monitoring device 100 may be capable of wired or wireless transmission of audio data to one or more audio output devices 300 via the audio output transmitter 112. In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device providing training content audio being generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust at least one of the physical exercises and to indicate an event […] is completed and to initiate a next event […] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 
Dibenedetto (‘2050) is arguably silent on the training plan including a multi-event routine including a indoor gym-based workout using an exercise machine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] a training plan physical exercises of a multi-event routine that comprises an indoor gym-based workout using an exercise machine and an outdoor workout, wherein the indoor gym-based workout and the outdoor workout correspond to different sports for the multi-event routine, […] (at least at Figure 6, [0066]-[0072], wherein portable device (508) which can be worn in Figure 1, (110) monitors a user during a set of workouts which include both outdoor and indoor activities in [0101] and [0093]. Wherein the portable device receives exercise data from the exercise machine in [0068]. Wherein this information is used to provide guidance data in Figure 9-12).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system include indoor exercise machine workouts in a series of workouts and record performance data form the exercise machine by the portable device and provide guidance on this information accordingly, as taught by Riley et al., for the purpose of not limiting the workouts which can be performed and trained by the system to solely running or outdoor running and providing feedback on the user’s performance of these indoor exercises based on concrete data for the benefit of enabling the athlete to train a greater 
Dibenedetto (‘2050) is arguably silent on the system providing guidance that an event of the multi-event is completed and to initiate a next event of the multi-event routine, tracking sensor data from the exercise machine via the portable device, but Riley et al. teaches: [a workout training feedback system, comprising] indicating an event of the multi-event is completed and to initiate a next event of the multi-event routine (at least at [0083], wherein once one workout event is completed a prompt is provided for the next exercise the user must undertake).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system provide audio to inform the user that a workout is completed and that a next workout event is to be started, as taught by Riley et al., for the purpose of enabling the user to easily understand the order of their multi-component workout and to easily transition from one exercise to another for the benefit of reducing user confusion or the chance that the user performs exercises out of order or performs an exercises longer than intended.
Dibenedetto (‘2050) is arguably silent on the training plan a terrain for the outdoor workout, but Huhtala et al. teaches: [a workout training feedback system, comprising] a training plan comprises a workout attribute indicating a terrain for an outdoor workout (at least at [0060], wherein the workout plan for a route segment species a terrain surface type).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the training plan include a terrain of the outdoor exercise, as taught by Huhtala et al..
Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 in view of Huhtala et al.
Re claim 22:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 22, Dibenedetto (‘2050) is arguably silent on, but Riley et al. teaches: the training plan indicating the exercise machine for the indoor gym-based workout (at least at Figure 9, wherein the training plan includes the exercise machine used for the workout).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the training plan include the exercise machine, as taught by Riley et al., for the purpose of enabling the user to understand exactly what machine should be used for the workout for the benefit of reducing ambiguity and ensuring that the user performs the correct exercise.

Dibenedetto (‘2050) is arguably silent on the training plan a terrain for the outdoor workout, but Huhtala et al. teaches: [a workout training feedback system, comprising] a training plan comprises a workout attribute indicating a terrain for an outdoor workout (at least at [0060], wherein the workout plan for a route segment species a terrain surface type).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the training plan include a terrain of the outdoor exercise, as taught by Huhtala et al., for the purpose of enabling more precise selection of workout parameters to best suit a user’s needs or desires for the benefit of increasing the versatility and customizability of the training system and better aid in reducing user injury.
Re claim 25:
Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 25, Dibenedetto (‘2050) further discloses wherein the one or more sensors comprise a position sensor that generates position information and the performance data characterizes the position of the user, a heart rate of the user, and […], and wherein the portable device uses the performance data to identify when the user is at a certain portion of a workout in the [] routine and to provide the training content audio (at least at [0083], and [0053], wherein the system tracks heart rate and gps position and uses this information to provide training audio and when the user must advance to the next routine). Dibenedetto (‘2050) is arguably silent on tracking breathing rate, but Huhtala et al. teaches: [a workout training feedback system, comprising] performance data of a breathing rate of the user (at least at [0033], wherein the workout plan for a route segment species a terrain surface type).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to measure user breathing rate, as taught by Huhtala et al., for the purpose of enabling more precise assessment of user performance for the benefit of providing a more robust analysis of user fitness data and aiding in improivn the accuracy and completeness subsequent performance assessments.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 in view of Beginner Triathlete.
Re claim 24:
The previous combination of Dibenedetto (‘2050), Watterson, and Riley et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 24, Dibenedetto (‘2050) is arguably silent on the different indoor and outdoor exercises being selected from swimming, running, and cycling, but Beginner Triathlete teaches: [a workout training system, comprising] a training plan physical exercises of a multi-event routine that comprises an indoor gym-based workout using an exercise machine and an outdoor workout, wherein the indoor gym-based workout and the outdoor workout correspond to different sports for the multi-event routine, and wherein the different sports are selected from a group consisting of running, cycling, and swimming (at least at the first comment which suggests a training plan of swimming outdoor and running inside on a treadmill).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system include indoor exercise machine workouts and outdoor workouts which relate to a triathlon and perform one indoor and one outdoor, as taught by Beginner Triathlete, for the purpose of providing exercises which best prepares the user for a triathlon and avoiding repetition of exercises, additionally for the purpose of providing exercises in an indoor/outdoor space that the user prefers for the benefit of keeping the user motivated and comfortable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features and the invention as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986. The examiner can normally be reached 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/WILLIAM D ERMLICK/             Primary Examiner, Art Unit 3715                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Watterson et al. receives provisional support to 61/580,166 filed 12/23/2011 
        2 “to define or originate by the application of one or more rules or operations”; https://www.merriam-webster.com/dictionary/generate
        3 https://beginnertriathlete.com/discussion/forums/thread-view.asp?tid=212468&page=1